UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                             No. 09-1020

                           UNITED STATES OF AMERICA

                                           v.

                             CLIFFORD B. WILLIAMS,
                                              Appellant
                           (W.D. Pa No. 3-06-cr-00023-001)


Present: RENDELL, HARDIMAN, and GREENBERG, Circuit Judges

      1. Motion by Pro Se Appellant Clifford B. Williams to Recall Mandate and for
      Panel Rehearing

                                      ORDER
The foregoing motion to recall the mandate and for panel rehearing is hereby granted.
The Court’s order, filed February 24, 2010, granting summary action is hereby vacated.
The Clerk will appoint new counsel under the Criminal Justice Act. After review of the
record, new counsel will have the opportunity to file a response to the government’s
motion for summary action.

                                                By the Court,


                                                /s/Marjorie O. Rendell
                                                Circuit Judge

Dated: September 29, 2010
PDB/cc: Donovan J. Cocas, Esq.
         Douglas Sughrue, Esq.
         Mr. Clifford B. Williams